DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2017/0160574 A1).
With respect to clam 1, Yamaguchi discloses, in Figs.1-8 and 12-13, a display panel, comprising a display area (DA) and a border area (NDA) disposed at a periphery of the display area (DA), the border area (NDA) (see Par.[0057]-[0060] wherein display area DA and peripheral non-display area surrounding display area) comprising: an array substrate comprising a first substrate (SUB1) and a gate driver/(gate line) (G) on array (GOA) circuit/(array of pixel circuit) (PX) disposed on the first substrate (see Par.[0035] wherein display area of panel PNL is formed by m×n matrix array pixel PX circuit includes n gate lines G (G1 to Gn), m source lines S (S1 to Sm), and common electrode CE are disclosed); and a color filter (32) substrate (SUB2) comprising a second substrate (SUB2) and a signal trace (CE/T2) disposed on the second substrate (SUB2); wherein the GOA circuit (PX) is overlapped with the signal trace (CE) (see Figs.3-4, 12-13, Par.[0061]-[0062] wherein drive signals to the common electrode CE in the display drive mode in which an image is displayed and supplies sensor drive signals to the common electrode CE in the sensing drive mode in which sensing is performed); wherein the color filter substrate (SUB2) comprises a first common electrode trace (CM/T1), and the first common electrode trace (T1/CM) is disposed on a side of the signal trace (CE/T2) away from the display area (DA); wherein in the border area, the array substrate comprises a second common electrode trace (PD1), and the second common electrode trace (T2) is disposed on a side of the GOA circuit (PX) away from the display area; wherein the first common electrode trace is overlapped with the second common electrode trace; and wherein the first 
With respect to clam 2, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the border area further comprises a conductive paste (SE) fixedly disposed between the array substrate (SUB1) and the color filter substrate (SUB2), the GOA circuit and the signal trace are electrically connected through the conductive paste (SE), and the first common electrode trace (PD1) and the second common electrode trace are electrically connected through the conductive paste (see Figs.12-13, Par.[0065], [0069], [0081], [0084], [0087] and [0090]-[0092] wherein sealant SE sealing substrates SUB1 and SUB2 through signal common electrodes and pads).
With respect to clam 3, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the array substrate comprises a first metal layer (WR), a first insulating layer (12), an active layer (SC), a second metal layer (WS), a second insulating layer (13), a first planarization layer (AL1), and a first transparent conductive layer (CN), which are sequentially disposed on the first substrate (SUB1); wherein the color filter substrate (SUB2) comprises a third metal layer (CE), a third insulating layer (33), a second planarization layer (AL2), and a second transparent conductive layer (T), which are sequentially disposed on the second substrate (SUB2) (see Par.[0057], [0062]-[0066] wherein connection lines WR is disclosed; see Par.[0072], [0076] wherein second and third insulating films 12 and 13 are disclosed; see Par.[0052], [0054], [0086], [0090]-[0092] wherein alignment films are disclosed); and wherein the first transparent conductive layer and the second transparent conductive layer are electrically connected through the conductive paste (see par.[0051] wherein he common electrode CE is formed of a transparent conductive material such as ITO or IZO).
With respect to clam 4, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the GOA circuit (PX) comprises a plurality of thin film transistors (SW), gate electrodes (WG/G) of the thin film transistors are disposed in the first metal layer (WR), source electrodes (WS) and drain electrodes (WD) of the thin film transistors (SW) are disposed in the second metal layer, channel regions (SC) of the 
With respect to clam 5, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the second common electrode trace is disposed in the first metal layer, the second common electrode trace is electrically connected to the second metal layer through a third via, and the second metal layer is electrically connected to the first transparent conductive layer through a fourth via; and wherein the first common electrode trace is disposed in the third metal layer, and the first common electrode trace is electrically connected to the second transparent conductive layer through a fifth via (see Figs.7 and 12-13 wherein CE and PD connected to WS/WD and PE through 1st to nth vias is shown).
With respect to clam 6, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the conductive paste (SE) comprises a colloid/(suspended particle in medium) (CM1) and an electrical conductor disposed in the colloid, the GOA circuit and the signal trace are electrically connected through the electrical conductor, and the first common electrode trace and the second common electrode trace are electrically connected through the electrical conductor (see Par.[0081]-[0082], [0084]-[0086] wherein suspended conductive material particle within sealant paste medium SE is disclosed).
With respect to clam 7, Yamaguchi discloses, in Figs.1-8 and 12-13, a display panel, comprising a display area (DA) and a border area (NDA) disposed at a periphery of the display area (DA), the border area (NDA) comprising: an array substrate comprising a first substrate (SUB1) and a gate driver (G) on array (GOA) circuit (PX) disposed on the first substrate (SUB1); and a color filter substrate (SUB2) comprising a second substrate (SUB1) and a signal trace (CE/Tx) disposed on the second substrate (SUB2); wherein the GOA circuit (PX) is overlapped with the signal trace (Tx) (see Par.[0057]-[0060] wherein display area DA and peripheral non-display area surrounding display area; see Par.[0035] wherein display area of panel PNL is formed by m×n matrix array pixel PX circuit includes n gate lines G (G1 to Gn), m source lines S (S1 to Sm), and common electrode CE are disclosed; see Figs.3-4, 12-13, Par.[0061]-[0062] wherein drive signals to the common electrode CE in the display drive mode in which 
With respect to clam 8, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein in the border area, the color filter substrate (SUB2) comprises a first common electrode trace (WR), and the first common electrode trace is disposed on a side of the signal trace away from the display area (see Par.[0057], [0062]-[0066] wherein connection lines WR is disclosed).
With respect to clam 9, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein in the border area, the array substrate comprises a second common electrode trace (CE/Tx), and the second common electrode trace is disposed on a side of the GOA circuit away from the display area; and wherein the first common electrode trace (WR) is overlapped with the second common electrode trace (CE).
With respect to clam 10, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the border area (NDA) further comprises a conductive paste (SE) fixedly disposed between the array substrate and the color filter substrate, the GOA circuit and the signal trace are electrically connected through the conductive paste, and the first common electrode trace and the second common electrode trace are electrically connected through the conductive paste (see Figs.12-13, Par.[0065], [0069], [0081], [0084], [0087] and [0090]-[0092] wherein sealant SE sealing substrates SUB1 and SUB2 through signal common electrodes and pads).
With respect to clam 11, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the array substrate comprises a first metal layer (WR), a first insulating layer (12), an active layer (SC), a second metal layer (CN), a second insulating layer (13), a first planarization layer (AL1), and a first transparent conductive layer (PD), which are sequentially disposed on the first substrate (SUB1); wherein the color filter substrate (SUB2) comprises a third metal layer (CE/Tx), a third insulating layer (33), a second planarization layer (AL2), and a second transparent conductive layer (CE/Tx), which are sequentially disposed on the second substrate (SUB2); and wherein the first transparent conductive layer 
With respect to clam 12, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the GOA circuit (PX) comprises a plurality of thin film transistors (SW), gate electrodes (WG/G) of the thin film transistors are disposed in the first metal layer (WR), source electrodes (WS) and drain electrodes (WD) of the thin film transistors (SW) are disposed in the second metal layer, channel regions (SC) of the thin film transistors are disposed in the active layer, and the source electrodes and the drain electrodes are electrically connected to the first transparent conductive layer (CE and PD) through first vias; and wherein the signal trace is disposed in the third metal layer, and the signal trace is electrically connected to the second transparent conductive layer through a second via (see Figs.7 and 12-13 wherein CE and PD connected to WS/WD and PE through n vias is shown).
With respect to clam 13, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the second common electrode trace is disposed in the first metal layer, the second common electrode trace is electrically connected to the second metal layer through a third via, and the second metal layer is electrically connected to the first transparent conductive layer through a fourth via; and wherein the first common electrode trace is disposed in the third metal layer, and the first common electrode trace is electrically connected to the second transparent conductive layer through a fifth via (see Figs.7 and 12-13 wherein CE and PD connected to WS/WD and PE through 1st to nth vias is shown).
With respect to clam 14, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the first common electrode trace and the signal trace are solid metal traces.
With respect to clam 15, Yamaguchi discloses, in Figs.1-8 and 12-13, the display panel, wherein the conductive paste (SE) comprises a colloid/(suspended particle in medium) (CM1) and an electrical conductor disposed in the colloid, the GOA circuit and the signal trace are electrically connected through the electrical conductor, and the first common electrode trace and the second common electrode 
With respect to clam 16, Yamaguchi discloses, in Figs.1-8 and 12-13, a display device comprising a display panel, and the display panel comprising a display area (DA) and a border area (NDA) disposed at a periphery of the display area (DA), the border area comprising: an array substrate comprising a first substrate (SUB1) and a gate driver (G) on array (GOA) circuit (PX) disposed on the first substrate (SUB1); and a color filter substrate comprising a second substrate (SUB2) and a signal trace (CE/Tx) disposed on the second substrate (SUB2); wherein the GOA circuit is overlapped with the signal trace (see Par.[0057]-[0060] wherein display area DA and peripheral non-display area surrounding display area; see Par.[0035] wherein display area of panel PNL is formed by m×n matrix array pixel PX circuit includes n gate lines G (G1 to Gn), m source lines S (S1 to Sm), and common electrode CE are disclosed; see Figs.3-4, 12-13, Par.[0061]-[0062] wherein drive signals to the common electrode CE in the display drive mode in which an image is displayed and supplies sensor drive signals to the common electrode CE in the sensing drive mode in which sensing is performed; see par.[0062], [0064], [0069]-[0070] wherein the common electrode drive circuit CD initially writes sensor drive signals in pulse form to electrode T1 to generate sensor signals; see Figs.7, 12-13, Par.[0058]-[0062], [0074]-[0076] wherein pad PD in display area overlapping pixel circuit PX and in non-display area overlapping sensing lines T1 or T2 are disclosed).
With respect to clam 17, Yamaguchi discloses, in Figs.1-8 and 12-13, the display device, wherein in the border area, the color filter substrate comprises a first common electrode trace (WR), and the first common electrode trace is disposed on a side of the signal trace away from the display area.
With respect to clam 18, Yamaguchi discloses, in Figs.1-8 and 12-13, the display device, wherein in the border area, the array substrate comprises a second common electrode trace, and the second common electrode trace is disposed on a side of the GOA circuit away from the display area; and the first common electrode trace is overlapped with the second common electrode trace.
With respect to clam 19, Yamaguchi discloses, in Figs.1-8 and 12-13, the display device, wherein the border area further comprises a conductive paste fixedly disposed between the array substrate and the color filter substrate, the GOA circuit and the signal trace are electrically connected 
With respect to clam 20, Yamaguchi discloses, in Figs.1-8 and 12-13, the display device, wherein the array substrate comprises a first metal layer, a first insulating layer, an active layer, a second metal layer, a second insulating layer, a first planarization layer, and a first transparent conductive layer, which are sequentially disposed on the first substrate; wherein the color filter substrate comprises a third metal layer, a third insulating layer, a second planarization layer, and a second transparent conductive layer, which are sequentially disposed on the second substrate; and wherein the first transparent conductive layer and the second transparent conductive layer are electrically connected through the conductive paste.
Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record on PTO-892 teach suggests or renders obvious, either alone or in combination all the claimed limitations of claims 1, 7 and 16.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818